Drinker Biddle & Reath LLP Troy M. Calkins 191 N. Wacker Dr., Ste. 3700 Chicago, IL 60606-1698 (312) 569-1150 (312) 569-3150 fax Troy.Calkins@dbr.com March 1, 2011 VIA EDGAR United States Securities and Exchange Commission Division of Corporation Finance 100 F. Street, N.E. Washington, D.C. 20549 Re: Investors Capital Holdings, Ltd. Registration Statement on Form S-3 Ladies & Gentlemen: On behalf of Investors Capital Holdings, Ltd., we hereby submit a Registration Statement on Form S-3. If you have any questions concerning this filing, please contact the undersigned at (312) 569-1150 or Doug Leonard, Corporate Counsel and Secretary of Investors Capital Holdings, Ltd., at (781) 581-4636. Very truly yours, /s/ Troy M. Calkins Troy M. Calkins Enclosure
